[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Bowling v. DeWine, Slip Opinion No. 2022-Ohio-4122.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-4122
   THE STATE EX REL. BOWLING ET AL., APPELLEES, v. DEWINE, GOVERNOR,
                                   ET AL., APPELLANTS.

  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State ex rel. Bowling v. DeWine, Slip Opinion No.
                                     2022-Ohio-4122.]
Appeal dismissed as moot.
   (No. 2021-1062―Submitted May 25, 2022―Decided November 22, 2022.)
               APPEAL from the Court of Appeals for Franklin County,
                             No. 21AP-380, 2021-Ohio-2902.
                                   _________________
        {¶ 1} This cause is dismissed, sua sponte, as moot.
        O’CONNOR, C.J., and KENNEDY, FISCHER, GROVES, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
        EMANUELLA D. GROVES, J., of the Eighth District Court of Appeals, sitting
for DEWINE, J.
                                   _________________
                              SUPREME COURT OF OHIO




       DannLaw, Brian D. Flick, Marc E. Dann, and Emily White; and Advocate
Attorneys, L.L.P., and Andrew M. Engel, for appellees, Candy Bowling, Shawnee
Huff, and David Willis.
       Dave Yost, Attorney General, Benjamin M. Flowers, Solicitor General,
Michael J. Hendershot, Chief Deputy Solicitor General, and Julie M. Pfeiffer,
Allison D. Daniel, and Eric A. Baum, Assistant Attorneys General, for appellants,
Governor Mike DeWine, and Matt Damschroder, director of the Ohio Department
of Job and Family Services.
       Kristy A. Michel; Regina Campbell; Katherine B. Hollingsworth; Michelle
Wrona Fox; Kristen Finzel Lewis; Lori K. Elliott; Rebecca Steinhauser; Kevin
Mulder; Megan O’Dell; Hannah C. Halbert; and Christina Marie Royer, urging
affirmance for amici curiae Legal Aid Society of Columbus, Legal Aid Society of
Greater Cincinnati, Legal Aid Society of Cleveland, Community Legal Aid
Services, Inc., Southeastern Ohio Legal Services, Legal Aid Society of Southwest
Ohio, L.L.C., Advocates for Basic Legal Equality, Inc., Legal Aid of Western Ohio,
Ohio Poverty Law Center, Policy Matters Ohio, and Ohio Employment Lawyers
Association.
       Vorys, Sater, Seymour and Pease L.L.P., Daniel E. Shuey, and Erica M.
Rodriguez; and Kevin D. Shimp, urging reversal for amici curiae Ohio Chamber of
Commerce, Ohio Business Roundtable, Ohio Restaurant Association, Ohio Hotel
and Lodging Association, Ohio Grocers Association, Ohio Trucking Association,
Ohio Manufacturers’ Association, Ohio Council of Retail Merchants, and Ohio
Farm Bureau Federation.
       Shumaker, Loop & Kendrick, L.L.P., and Larry J. Obhof Jr.; and Jay R.
Carson and Robert Alt, urging reversal for amicus curiae Buckeye Institute.
                               _________________




                                        2